Exhibit 10.9

FIRST AMENDMENT TO THE

ROOMSTORE, INC. SEVERANCE PLAN

WHEREAS, in September 2005, RoomStore, Inc. (“Company”) adopted the RoomStore,
Inc. Severance Plan (“Severance Plan”), and

WHEREAS, the Board of Directors has determined that changes to the Severance
Plan are necessary and prudent.

NOW, THEREFORE, the Severance Plan is revised as follows;

1. Section I of the Severance Plan shall be revised in its entirety to read:

“Eligible Employees. Active, full-time employees (other than employees covered
by a collective bargaining agreement, if any) who have completed ninety
(90) days of continuous service with the Company. Service with any company other
than with RoomStore is not considered continuous service with the Company.”

2. In Section IV.A, Salary Continuation Benefits, the last sentence in that
section shall be revised in its entirety to read:

“A ‘year of service’ for purposes of this Section IV shall mean a twelve-month
continuous period of employment with the Company after June 1, 2005, and shall
not include any period of service with the former parent company of RoomStore
(Heilig-Meyers Company), or any period of service with a subsidiary of RoomStore
prior to the time such subsidiary became a subsidiary of Roomstore.”

3. Section V.A of the Severance Plan shall be revised to read:

“Plan Administrator and Named Fiduciary. This Plan will be administered by a
Plan Administrator, who shall be appointed by and work under the direction of,
the Board of Directors of the Company. The Plan Administrator may, but is not
required to, adopt rules and regulations for the administration of the Plan. Any
questions regarding claims or benefits under the Plan should be addressed to:
Senior VP - Human Resources, 12501 Patterson Avenue, Richmond, Virginia 23238.”

“The Plan Administrator shall have express discretionary authority to implement
and interpret the plan, and to determine eligibility for benefits and the
amounts of benefits payable, under the Plan. Determinations and interpretations
by the Plan Administrator, including but not limited to, decisions relating to
eligibility for, entitlement to, and payment of benefits, will be conclusive and
binding for all purposes. When making any determinations or calculations, the
Plan



--------------------------------------------------------------------------------

Administrator will be entitled to rely upon the accuracy and completeness of
information furnished by employees and agents of the Company.”

4. Except as amended herein, the Severance Plan shall remain in full force and
effect.

This Plan Amendment has been approved by the Board of Directors of the Company
on this 7 day of April 2011.

 

/s/ Robert C. Shaffner Robert C. Shaffner Chairman of the Board



--------------------------------------------------------------------------------

ROOMSTORE, INC. SEVERANCE PLAN

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

RoomStore, Inc (“RoomStore”) hereby adopts this Severance Plan (the “Plan”) to
describe the circumstances under which certain employees may receive salary
continuation benefits in the event their employment with the Company is
involuntarily terminated. The term “Company” means RoomStore, and any wholly
owned U.S. subsidiaries of RoomStore. The purpose of the Plan is to assist
eligible employees during periods of possible unemployment due to unforeseen
business events.

 

I. Eligible Employees. Active, full-time employees of the Company (other than
employees covered by a collective bargaining agreement, if any) who (1) have
completed ninety (90) days of continuous service with the Company, and (2) have
a job title less than Assistant Vice President or Director. Service other than
with RoomStore or a parent company of RoomStore is not considered continuous
service with the Company.

 

II. Benefit Entitlement. If an eligible employee’s employment with the Company
is involuntarily terminated in connection with a “business event,” as defined
herein, the eligible employee may be eligible to receive a salary continuation
benefit under the Plan, subject to the other terms and conditions described
below. A “business event” is the closing of a store, distribution center,
service center, office or other facility; a reduction in force or downsizing of
a business unit or department; a restructuring or reorganization of staffing
requirements; or such other event as the Plan Administrator, in its sole
discretion, determines to be a “business event.”

 

  A. Termination for Cause. If an eligible employee’s employment with the
Company is terminated for cause, then such employee’s termination will not be
considered an involuntary termination, and the employee will not be eligible to
receive any benefits under this Plan.

 

  B. Death, Disability, Retirement or Voluntary Termination. If an eligible
employee’s employment with the Company terminates by reason of death,
disability, retirement or voluntary termination for any reason, then such
employee’s termination will not be considered an involuntary termination and the
employee (or employee’s estate) will not be eligible to receive a benefit under
the Plan.

 

  C. Continued Employment. If an eligible employee’s employment with the Company
terminates as a result of a sale of stock or assets of the Company, merger,
consolidation, or other transaction involving the Company, then the employee
will not be eligible to receive a salary continuation benefit under the Plan if
the employee continues employment or is offered employment with the purchaser,
acquirer or related entity (whether or not the employee accepts such offer).

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       1   



--------------------------------------------------------------------------------

III. Conditions for Receipt of Benefit.

 

  A. Release of Claims. Each eligible employee will be required to sign a
release of all employment-related claims in order to receive a benefit under the
Plan. Benefits will not be payable under this Plan to any eligible employee who
fails to sign the release.

 

  B. Completion of Duties. Each eligible employee will be required to remain
employed through any termination date specified by the Company and will be
required to fully comply with any changes in job responsibilities, work
schedules and any other specific terms and conditions which may be required by
the Company in anticipation of or in connection with a business event. Benefits
will not be payable under this Plan to any eligible employee who fails to comply
with such requirements.

 

  C. Subsequent Employment. Eligible employees who receive benefits under the
Plan will be deemed to agree, as a condition of receiving benefits, that if,
within twenty-six (26) weeks following their termination of employment, they are
rehired by the Company, then they will repay to the Company all benefits that
they have received under the Plan. The Company may, in its discretion, require
as a condition of benefit entitlement written acknowledgment and/or specific
agreement to the terms of this provision by eligible employees.

 

IV. Benefit Amounts.

 

  A. Salary Continuation Benefits. Eligible employees who qualify to receive
salary continuation benefits under the terms of the Plan (“Participants”) will
receive salary continuation benefits as set forth below. Such benefits will be
paid in a single lump sum as soon as administratively practicable following the
Participant’s termination of employment with the Company, but no later than 30
days after employment termination. Salary continuation benefits will be subject
to regular income and employment tax withholding. As used in this Section IV,
the term “salary” shall mean the Participant’s base salary, and does not include
bonuses, car allowances, or any other additional forms of compensation. A “year
of service” for purposes of this Section IV shall mean a twelve-month continuous
period of employment with the Company (to include the former parent company
Heilig- Meyers), but shall not include any period of service with a subsidiary
of RoomStore prior to the time that such subsidiary became a subsidiary of
RoomStore, or any period of service prior to the date on which the employee
became employed by the Company.

 

  B.

Standard Benefit. Participants will receive a benefit equal to one week of base
pay for each full year of service with the Company, up to a maximum benefit of
26 weeks of base pay. Base pay shall not include bonuses or any other forms of
additional compensation. Participants with more than 90 days service will be

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       2   



--------------------------------------------------------------------------------

 

deemed to have completed 1 year of service. For commissioned sales associates,
the standard benefit will be based on the employee’s average weekly rate of pay
(using the same method used to calculate vacation pay), but in no event shall
such benefit exceed $20.00 per hour.

 

  C. Store Manager Benefit: Participants who hold the title of store manager
will receive the standard benefit described above, and a one-time stay bonus in
the amount of $2,000.00.

 

  D. Employee Benefit Plans. Except as otherwise required by applicable law or
the terms of any Company employee benefit plan, Participants will not be
eligible to continue to participate in any employee benefit plans sponsored by
the Company following their termination of employment.

 

  E. Integration with WARN Act. Notwithstanding any of the above, benefits
payable under the Plan will be reduced by any amounts required to be paid lo a
Participant pursuant to the Worker Adjustment and Retraining Notification Act
(“WARN”), without regard to whether the Participant asserts such rights, The
Plan is not intended to duplicate payments already required by WARN.

 

V. Administration.

 

  A. Plan Administrator and Named Fiduciary. RoomStore will be the Plan
Administrator and the named fiduciary of the Plan. RoomStore may delegate its
powers and responsibilities for administration of the Plan to one or more
persons or to a committee. The Plan Administrator may adopt such rules and
regulations and may make such decisions, as it deems necessary or desirable for
the proper administration of the Plan. Benefit claims and questions regarding
the administration of the Plan should be addressed to RoomStore, Inc., 12501
Patterson Avenue, Richmond, Virginia, 23238, Attn: Senior VP – Human Resources
or by calling 1-866-287-3202 ext. 7645. Final determination of all benefits will
be made in accordance with the written terms of the Plan.

The Plan Administrator shall have the express discretionary authority to
determine eligibility for benefits and the amount of benefits, to decide factual
and other questions relating to the Plan, and to interpret the terms of the
Plan. Determinations and interpretations by the Plan Administrator, including
without limitation decisions relating to eligibility for, entitlement to, and
payment of benefits, will be conclusive and binding for all purposes. When
making any determination or calculation, the Plan Administrator will be entitled
to rely upon the accuracy and completeness of information furnished by the
Company’s employees and agents.

 

  B.

Claims Procedures. All claims for benefits should be submitted to RoomStore,
Inc, 12501 Patterson Avenue, Richmond, Virginia, 23238, Attn: Senior VP –

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       3   



--------------------------------------------------------------------------------

 

Human Resources. If a claim is denied, then the eligible employee will receive
within 90 days a written notice explaining the denial. Eligible employees have
the right to file a written request for a review of the denial with the Plan
Administrator within 90 days after receiving written notice of the denial. The
Plan Administrator will conduct a full and fair review of the claim for benefits
and will deliver to the eligible employee a written decision within 60 days
after receipt of the request for review, except that, if there are special
circumstances requiring an extension of time for processing, the 60-day period
may be extended for an additional 60 days,

 

  C. Amendment and Termination; Administrative Status. The Company has the right
to amend, modify or terminate the Plan at any time. The Plan is a severance plan
and therefore a welfare benefit plan, rather than a pension or retirement plan.
Benefits payable under the Plan are not contingent, directly or indirectly, on
an eligible employee’s retirement. Eligible employees have no vested right to
benefits under the Plan.

 

VI. Miscellaneous.

 

  A. Binding on Successors and Assigns. The provisions of this Plan will be
binding on the Company and its successors and assigns.

 

  B. Severability. In the event that any provision of this Plan is held illegal
or invalid, the remaining provisions of this Plan will not be affected thereby.

 

  C. No Employment Contract. Nothing contained in this Plan will be construed to
be an employment contract between any employee and the Company.

 

VII. ERISA Rights. Employees eligible or who may become eligible to receive a
benefit under the Plan (“eligible employees”) are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all eligible employees shall be entitled
to the following:

 

  A. Eligible employees may examine, without charge, at the Plan Administrator’s
office or its Human Resources Department, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor. These documents are available during regular business
hours.

 

  B. Eligible employees may obtain, upon written request to the Plan
Administrator, copies of all documents governing the operation of the Plan, and
copies of the latest annual report (Form 5500 Series) and an updated summary
plan description. The Plan Administrator may make a reasonable charge for
copies.

 

  C.

The law provides that eligible employees cannot be fired or discriminated
against to prevent them from attaining a benefit under the Plan or for
exercising their

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       4   



--------------------------------------------------------------------------------

 

lights under ERISA. If an eligible employee’s claim for a benefit under the Plan
is denied in whole or in part, the eligible employee must receive a written
explanation of the reason for the denial. The eligible employee has the right to
have his or her claim reviewed and reconsidered, as described above.

 

  D. Under ERISA, eligible employees can take certain steps to enforce the
rights described above. For example, if an eligible employee requests Plan
materials, he or she must receive them within 30 days. However, if the materials
have not been received after about 20 days, he or she should check with the Plan
Administrator to see if there are any problems with the request. Then, if he or
she has not received the materials within 30 days of request, an eligible
employee can file suit in federal court. The court can require the Plan
Administrator to provide the materials and pay up to $110 for each day of delay
until the eligible employee receives the materials, unless they were not sent
because of reasons beyond the control of the Plan Administrator. If an eligible
employee has a claim for benefits, which is denied or ignored, in whole or in
part, he or she may file suit in state or federal court, or ask the U.S.
Department of Labor for help. If an eligible employee is being discriminated
against for exercising his or her protected rights under ERISA, he or she can
get assistance from the U.S. Department of Labor or file suit in federal court.
Any time an eligible employee sues, the court will decide who should pay court
costs and legal fees. If the eligible employee wins, the court may order the
person he or she sued to pay these costs and fees. If he or she loses, the court
may order the eligible employee to pay these costs and fees, for example, if it
finds that the eligible employee’s claim is frivolous.

 

  E. In addition to creating rights for eligible employees, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan, called “fiduciaries” of the Plan, have certain duties to
act prudently and in the interest of eligible employees.

 

  F. If an eligible employee has any questions about the Plan, the eligible
employee should contact the Plan Administrator. If an eligible employee has any
questions about the eligible employee’s rights under ERISA, the eligible
employee should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.

[THIS SECTION LEFT INTENTIONALLY BLANK]

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       5   



--------------------------------------------------------------------------------

VIII. Important Names, Addresses and Other Information.

 

Plan Sponsor:    RoomStore, Inc
12501 Patterson Ave
Richmond, VA 23238
804 784-7600 Plan Administrator:    RoomStore, Inc
12501 Patterson Ave
Richmond, VA 23238
804 784-7600 Employer Identification Number:    54-1832498 Plan Number:      
544 Type of Plan and Funding of Plan:

Benefits under this welfare benefit plan are provided solely by the Company from
its general assets to provide severance payments to eligible participants,
Benefits under the Plan are not funded through a trust or any other funding
medium.

Agent for Service of Legal Process:

Legal process may be served on the Plan Sponsor or the Plan Administrator.

 

Plan Year:    March 1 through February 28/29

*         *         *         *         *

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this     
day of September 2005.

 

RoomStore, Inc. By:     Name: Curtis C. Kimbrell, III Title: President and CEO

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       6   